Citation Nr: 0732245	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-21 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot condition.

2.  Entitlement to service connection for a bilateral foot 
condition.

3.  Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 decision by the RO in Newark, New Jersey.  
In that decision, the RO denied the veteran's claim for 
service connection for a foot condition.  However, no mention 
was made of the fact that the RO had previously denied the 
veteran's claim for service connection for a foot condition 
(i.e., jungle rot) in a May 1993 decision.  The veteran did 
not perfect a timely appeal of that earlier May 1993 
decision, so it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.1103 (2007).  So there must be 
new and material evidence since that decision to reopen this 
claim before it may be readjudicated on the full merits.  See 
38 C.F.R. § 3.156 (2007).  Furthermore, the Board must make 
this threshold preliminary determination, even if the RO 
neglected to, because this determination affects the Board's 
jurisdiction to adjudicate the merits of the underlying claim 
for service connection.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  For reasons that will be discussed, 
the Board will reopen this claim but then remand it to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development.

Also in that May 1993 rating decision, the RO denied the 
veteran's claim for service connection for chloracne.  Once 
again, he did not perfect a timely appeal of that denial, and 
it therefore became final and binding on him based on the 
evidence then of record.  In response to his petition to 
reopen his claim for service connection, the RO sent him a 
letter in October 2003 advising him that he needed to submit 
new and material evidence to reopen this claim.  He 
subsequently responded that he had been treated by VA in 
November 2004.  However, the record contains no further 
development or adjudication of this claim.  Accordingly, the 
Board refers the petition to reopen the claim for service 
connection for chloracne to the RO for appropriate action.

In a February 2006 decision the RO granted the veteran's 
claim for a rating higher than 50 percent for his PTSD - 
assigning a greater 70 percent rating retroactively effective 
from June 30, 2005.  In June 2006, in response to that 
decision, he submitted a written statement describing his 
PTSD symptoms and requesting an even higher disability rating 
of 100 percent.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (A veteran is presumed to be seeking the highest 
possible rating unless he specifically indicates otherwise).  
This statement is tantamount to a notice of disagreement 
(NOD) with the 70 percent rating assigned in February 2006.  
See 38 C.F.R. § 20.201 (2007).  After receiving the NOD, the 
RO obtained VA outpatient treatment records dated from 
October 2005 to October 2006 concerning the PTSD.  But the RO 
has not issued a statement of the case (SOC) responding to 
the NOD or addressing the new evidence.  See 38 C.F.R. §§ 
19.26, 19.29 (2007).  Therefore, the Board must remand this 
claim to the RO, rather than merely refer it there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The remand also 
will occur via the AMC in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1993 rating decision, the RO denied 
the veteran's claim for service connection for a foot 
condition; although the veteran was informed of that decision 
and apprised of his procedural and appellate rights, he did 
not perfect a timely appeal.

2.  Additional evidence received since the May 1993 decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a bilateral foot 
condition and raises a reasonable possibility of 
substantiating it.


CONCLUSION OF LAW

Evidence received since the May 1993 rating decision is new 
and material, and the claim for service connection for a 
bilateral foot condition is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The 
requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial (i.e., material 
evidence).  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  
This notice specifically must identify the kind of evidence 
that would overcome the prior deficiency, rather than simply 
state the evidence must relate to the stated basis of the 
prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).

Here, VA complied with its VCAA notification requirements by 
means of letters dated in September 2002 and April 2003.  
These letters specifically informed the veteran of the 
general requirements to substantiate his claim for service 
connection, as well as the mutual obligation between him and 
VA to obtain additional supporting evidence.  They also 
advised him that if he had any other information or evidence 
that would support his claim he should send it to VA.  VA 
also complied with its Kent notification requirements by 
means of a January 2005 letter, which informed him that he 
needed to submit evidence showing his bilateral foot 
condition was incurred in or caused by his military service - 
the reason for the previous denial of his claim in May 1993.  
All of these letters were provided prior to the initial 
adjudication of the claim in March 2005.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd and remanded, 
444 F.3d 1328 (Fed. Cir. 2006), aff'd, No. 07-7130 (Fed. Cir. 
Sept. 17, 2007).  

The duty to assist has been fulfilled, as VA has obtained all 
available identified records pertaining to the claim on 
appeal.  There is no suggestion on the current record there 
remains evidence that is pertinent to the issue on appeal 
that has yet to be obtained.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and assist 
the veteran with his claim, and that no further action is 
necessary to meet the requirements of the VCAA.

Reopening the Claim

In 2003 the veteran filed a petition to reopen his claim of 
entitlement to service connection for a bilateral foot 
condition, which previously was denied and not appealed in 
May 1993.  

The pertinent evidence on file at the time of that prior 
unappealed May 1993 rating decision included the veteran's 
service medical records (SMRs) and a January 1993 VA 
examination.  

The veteran's SMRs show he was examined upon entering 
service.  A November 1965 report of medical examination noted 
no foot condition of any kind, and in the accompanying report 
of medical history, the veteran checked "no" when asked if 
he ever had foot trouble.  Prior to his release from service, 
the veteran was again examined, and a January 1968 report of 
medical examination again noted no problems with his feet or 
lower extremities.

A January 1993 VA examination report mentioned that the 
veteran complained of a chronic fungal infection of his feet.  
Physical examination revealed "moccasin" scaling of both 
feet, as well as thickening and subungual debris on some 
toenails.  The pertinent diagnosis was chronic tinea pedis.

Based on the foregoing evidence, the RO denied the veteran's 
claim for service connection for a bilateral foot condition 
in May 1993.  The RO concluded there was no evidence the 
veteran was treated for any foot condition in service.  In 
June 1993 the veteran was notified of the decision to deny 
his claim and was apprised of his procedural and appellate 
rights.  He did not appeal the decision, however, so it is 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The veteran, however, may reopen this claim by submitting new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary [of VA] shall reopen 
the claim and review the former disposition of the claim."  
See 38 U.S.C.A. § 7105(c); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

38 C.F.R. § 3.156(a), defining what constitutes "new and 
material evidence," was revised effective August 29, 2001.  
The veteran filed his petition to reopen his claim after that 
date, so the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.

When determining whether the claim should be reopened, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Only after reopening 
the claim, and readjudicating it on the merits, does the 
probative value of the evidence become an issue.

The additional evidence received since the RO's May 1993 
decision includes VA outpatient treatment records dated from 
2000 to 2006; a November 2003 VA examination; and a June 2005 
statement from the veteran's private physician.

VA outpatient treatment records reveal that from July 2000 to 
August 2001 the veteran's feet were clinically observed to 
have no lesions.  In October the veteran complained his feet 
were painful in the winter, and his health care provider 
noted atrophic changes in the nails and soles of both feet.  
In November 2004 the veteran was treated by a VA podiatrist.  
He complained of long, thick painful toenails that made it 
difficult to walk, as well as pain on the bottom of his feet 
after standing for long periods.  Physical examination 
revealed dry skin on both feet and lower legs and elongated, 
thickened, discolored toenails with subungual debris.  There 
were no lesions, interdigital macerations or clinical signs 
of acute infection.  The pertinent diagnoses were bilateral 
onychomycosis, plantar fasciitis, xerosis and tinea pedis.  
In February 2005 the veteran again was treated by a VA 
podiatrist and complained of having bilateral foot pain for 
more than one year.  Physical examination revealed all of his 
toenails to be elongated, thickened and discolored with 
subungual debris but with no open lesions, interdigital 
macerations or signs of acute infection.  The pertinent 
diagnoses were bilateral onychomycosis and extensor 
tenosynovitis secondary to mild pes planus.  

The veteran was afforded another VA examination in November 
2003.  He complained of skin problems in other areas of his 
body, but no mention was made of any problems with his feet.

The veteran submitted a letter dated in June 2005 from his 
private physician, T. Limido, D.P.M.  Dr. Limido noted the 
veteran complained of thickening and discoloration of his 
toenails and cracked, peeling skin on his plantar feet.  
Physical examination revealed thickening, discoloration and 
subungual debris on seven of the veteran's toenails and mild 
dry skin of the plantar heels.  The diagnoses were 
onychomycosis and tinea pedis, which Dr. Limido believed to 
be related to "trench foot"-type conditions experienced in 
military service.  Dr. Limido also noted that certain 
medication the veteran took because of a past liver 
transplant made his conditions difficult to cure.

Upon review of this additional evidence, at least some of it 
is new and material to the veteran's claim of service 
connection for a bilateral foot condition.  Specifically, the 
June 2005 letter from Dr. Limido indicated the veteran 
suffered from a bilateral foot condition that was a direct 
result of his exposure to "trench foot" conditions he 
experience in military service.  This statement suggests a 
possible service-related etiology for the veteran's current 
bilateral foot condition.  Pursuant to the holding in Justus, 
it is impermissible to weigh the probative value of Dr. 
Limido's statement at this preliminary stage of merely 
determining whether the claim should be reopened.  See, too, 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (where 
the Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  Since 
this opinion supports the veteran's contention that he 
developed his bilateral foot condition while serving in 
Vietnam and that it has persisted since that time, it raises 
a reasonable possibility of substantiating his claim for 
service connection and the claim must be reopened.  See 38 
C.F.R. § 3.156(a).  


ORDER

The petition to reopen the claim for service connection for a 
bilateral foot condition is granted, subject to the further 
development of this claim on remand.




REMAND

Initially, the Board notes that the RO granted the veteran's 
claim for a rating higher than 50 percent for PTSD in a 
February 2006 rating decision and assigned a rating of 70 
percent, effective June 30, 2005.  In June 2006 the veteran 
submitted a written statement describing his PTSD symptoms 
and requesting an even higher disability rating of 100 
percent.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he specifically indicates otherwise).  This document 
reasonably may be as an NOD with the disability rating 
assigned by the RO in the February 2006 rating decision.  See 
38 C.F.R. § 20.201.  However, the RO has not provided the 
veteran a SOC in response to the NOD, nor has he been given 
an opportunity to perfect an appeal to the Board concerning 
the initial rating for his right knee disability by filing a 
timely substantive appeal (VA Form 9 or equivalent 
statement).  So this claim must be remanded, as opposed to 
referred, to the RO for issuance of an SOC and opportunity to 
perfect an appeal to the Board on this additional issue.  See 
Manlincon, 12 Vet. App. 238; Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).

Having reopened the claim for service connection for a 
bilateral foot condition, the Board now must readjudicate the 
claim on its underlying merits.  However, before the Board 
may do so, a VA opinion is needed concerning the etiology of 
the veteran's bilateral foot condition and, in particular, 
whether it is related to the veteran's military service.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Here, the record demonstrates the veteran currently has a 
bilateral foot condition.  The veteran has repeatedly 
attributed this condition to his military service in Vietnam, 
where he stated he received treatment for his feet, despite 
the fact that his SMRs contain no reference to any such 
complaints of treatment.  His statements are supported by the 
June 2005 statement from Dr. Limido that indicates his 
current bilateral foot condition is related to "trench 
foot" conditions the veteran experienced in service.  
However, Dr. Limido's statement is problematic because her 
opinion appears to be based on the veteran's assertions that 
he experienced "trench foot" conditions in service, rather 
than her own review of his claims file.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (The Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant).  In order to fairly decide the 
veteran's claim for service connection, a new medical 
opinion, based on review of the veteran's claims file, is 
necessary to address the determinative issue of whether his 
current bilateral foot condition is related to his military 
service, including any in-service exposure to "trench foot" 
conditions.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).
  
Accordingly, this case is REMANDED for the following 
development:

1.  Send the veteran an SOC concerning the 
issue of whether he is entitled to a 
rating higher than 70 percent for his 
PTSD, taking into account the most 
recently obtained VA outpatient treatment 
records.  The veteran and his 
representative must be given an 
opportunity to perfect an appeal to the 
Board on this additional issue by 
submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent 
statement).  This claim should be returned 
to the Board only if the veteran perfects 
a timely appeal.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
likely etiology of his current bilateral 
foot condition.  The examiner must review 
the veteran's claims file.  Any necessary 
tests or studies should be performed.  The 
examiner must specifically provide a 
medical opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
current foot condition is related to any 
aspect of his military service (including 
exposure to "trench foot" conditions), 
as opposed to some other non-service 
cause.  The examiner should explain in 
detail the rationale for any opinion 
given.  If the examiner cannot provide an 
opinion without resorting to speculation, 
it must be so stated.

3.  Then readjudicate the veteran's claim 
for service connection for a bilateral 
foot condition in light of the additional 
evidence obtained.  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental SOC (SSOC).  Give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



